Citation Nr: 0833135	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-12 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant is entitled to survivor's benefits as a 
child of the veteran.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  He died in April 1992.  The appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that the appellant is 
not entitled to survivor's benefits.


FINDINGS OF FACT

1.  The appellant is the veteran's adult daughter more than 
60 years of age.

2.  It is not asserted, nor does the evidence show, that the 
appellant was permanently incapable of self-support before 
reaching the age of 18.


CONCLUSION OF LAW

The appellant is not a child of the veteran, and is not 
entitled to VA benefits on account of his service.  
38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the Veterans 
Claims Assistance Act (VCAA) are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).

In the instant case, eligibility for VA benefits as the child 
of a veteran is outlined by statute and regulation; thus, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  Regardless, the appellant has received 
actual notice of what is needed to establish entitlement to 
benefits as a child of the veteran (including as a threshold 
matter that she must either be under age 18, or under age 23 
if attending school; or be a helpless child, i.e., became 
permanently incapable of self-support before attaining age 
18).  See an undated letter provided subsequent to receipt of 
her claim; a December 2005 VA Form 119, Report of Contact; 
the June 2006 notice letter; and the July 2006 decision 
letter on appeal.  Any further notice of these threshold 
criteria would be redundant and pointless.

In this regard, it is noted that the appellant has requested 
more time to obtain additional evidence pertaining to the 
veteran, her deceased father, and to retain a representative.  
However, the Board finds that a remand and resulting 
additional delay in the adjudication of this appeal is not 
warranted because (1) the appellant was provided notice 
regarding Veterans Service Organizations in the June 2006 
letter and she has failed to retain representation in the two 
years since this letter and (2) inasmuch as the Board's 
review is limited to interpretation of the pertinent law and 
regulations, obtaining additional evidence pertaining to the 
veteran will not assist in substantiating her claim.  

The veteran served on active duty from October 1943 to 
January 1946.  He died in April 1992.  The appellant is 
seeking recognition as a surviving child for purposes of 
Dependency and indemnity compensation (DIC) benefits under 
38 U.S.C.A. § 1318.

The record reflects that the appellant was born in June 1948.  
While the appellant is indeed the adult daughter of the 
deceased veteran, she is more than 60 years old and does not 
qualify as a child for purposes of receiving survivor's 
benefits.

VA law provides that the term, "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

Under the governing statute and regulation outlined above 
(and as the appellant has been advised by the RO), to 
establish that she is a "child of the veteran" the 
appellant must satisfy criteria that include that she is 
under age 18, or under age 23 and attending school, or is a 
"helpless child" (shown before age 18 to be incapable of 
self-support).

Here, the appellant is more than 60 years old and the 
evidence does not suggest (nor is it alleged) that she is a 
"helpless child."  Specifically, the appellant has stated 
that she is not incapable of self support due to disability 
but is unemployed and may be evicted and that this should be 
a special consideration.  In her July 2005 claim, the 
appellant alleged "chronic unemployability."  There is no 
provision in applicable VA laws and regulations providing 
entitlement to death benefits for children of veterans beyond 
the age of 23, even for "chronic unemployment."

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appeal to establish that the appellant is a child of the 
veteran and consequently entitled to VA benefits based on his 
service is denied.



_______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


